Citation Nr: 1603961	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 8, 2009 through October 8, 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a congenital spinal anomaly with osteoarthritis to T-12 and L1 and posterior arch L4 and L5 changes with lumbar strain.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2014.  A transcript of that hearing is of record.

The Board previously considered this matter in September 2014, when it remanded for additional development in the form of a VA examination.  The Board also instructed the RO to assist the Veteran in obtaining private treatment records relevant to her claim.  Pursuant to the latter directive, the RO made several attempts to contact the Veteran by letter and phone.  An October 2014 correspondence was returned, but an August 2015 correspondence on the same matter was not returned.  Significantly, VA has not received a response from the Veteran.  The RO also made two attempts to schedule a VA examination for the Veteran.  A first VA examination was canceled in May 2015 for failure to RSVP.  A second VA examination was canceled in August 2015 for the same reason.  In November 2015, the RO issued a supplemental statement of the case, detailing the aforementioned efforts and ultimately reaffirming its previous denial of service connection.  

At odds with the above, the Board notes that a VA examination is of record. The note is dated October 27, 2015, but its date of entry is November 12, 2015.  Although the RO did not consider this evidence in its November 2015 supplemental statement of the case, the Veteran is not prejudiced because the Board's decision is fully favorable to her.  For the same reason, further assistance is unnecessary. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The evidence shows that the Veteran's lumbar spine disability, diagnosed as back strain and thoracolumbar spondylosis, is related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she has a lumbar spine disability that had its onset during boot camp and continues to cause her low back pain.  An October 2015 VA examination shows a diagnosis of back strain and thoracolumbar spondylosis, along with a diagnosis of hypoplasia of the posterior elements of S1S2.  

Service treatment records show that the Veteran was diagnosed with back strain lumbar as a result of a back injury in September 2009 during basic training.  These same records reflect a diagnosis of a congenital spinal anomaly.  The examiner also noted osteoarthritis to T-12 and L-1.  X-rays were conducted at the time, but the radiology report does not appear to be part of the service treatment records.  Nevertheless, the October 2015 VA examination incorporates the September 2009 radiology report.  The report reflects no abnormalities of the lumbosacral spine.

The October 2015 VA examiner opined that it is as likely as not that the Veteran's back strain in service progressed to result in the degenerative changes seen in current X-rays.  The examiner further noted that hypoplasia of the posterior elements of S1S2 (described as a defect that develops during the first months of pregnancy) does not cause degenerative changes and is not the cause of the Veteran's back pain.  To the latter point, the examiner stated that the hypoplasia is essentially a red herring.  It was also noted that the hypoplasia is not the cause of her back pain; thus all current symptomatology should be considered in the evaluation of the service-connected back disability.

In sum, the evidence shows that the Veteran's current back disability, diagnosed as back strain and thoracolumbar spondylosis is related to a back injury during service.  Accordingly, the Board finds that entitlement to service connection is warranted.


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


